Name: Commission Regulation (EC) NoÃ 82/2008 of 28 January 2008 amending Council Regulation (EC) NoÃ 32/2000 to take account of amendments to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: agricultural activity;  fisheries;  leather and textile industries;  international trade;  tariff policy;  industrial structures and policy
 Date Published: nan

 30.1.2008 EN Official Journal of the European Union L 25/8 COMMISSION REGULATION (EC) No 82/2008 of 28 January 2008 amending Council Regulation (EC) No 32/2000 to take account of amendments to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Regulation (EC) No 1808/95 (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In the Combined Nomenclature for 2008, laid down in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as amended by Commission Regulation (EC) No 1214/2007 (3), the Combined Nomenclature codes (CN codes) for certain products have been amended. Annexes III and IV to Regulation (EC) No 32/2000 refer to some of those CN codes. It is therefore necessary to adjust those Annexes. (2) Regulation (EC) No 32/2000 should therefore be amended accordingly. (3) Since Regulation (EC) No 1214/2007 enters into force on 1 January 2008, this Regulation should apply from the same date. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes III and IV to Regulation (EC) No 32/2000 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2008. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 5, 8.1.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 630/2007 (OJ L 145, 7.6.2007, p. 12). (2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 1352/2007 (OJ L 303, 21.11.2007, p. 3). (3) OJ L 286, 31.10.2007, p. 1. ANNEX Annexes III and IV to Regulation (EC) No 32/2000 are amended as follows: (1) in the Annex III, the CN codes for order number 09.0107 in the second column are amended as follows: (a) CN code ex 5703 90 10 is replaced by CN code ex 5703 90 20; (b) CN code ex 5703 90 90 is replaced by CN code ex 5703 90 80; (2) in the first part of Annex IV, for order number 09.0106, the CN code ex 6204 49 00 in the second column is replaced by CN code 6204 49 90; (3) in the second part of Annex IV, the codes for order number 09.0106 are amended as follows: (a) In the row for CN code 6204 49 00, TARIC code 91 in the third column is replaced by TARIC code 10; (b) The CN code 6204 49 00 in the second column is replaced by CN code 6204 49 90.